PER CURIAM.
Appellant instituted a mandamus proceedings in the trial court to recover a position with the appellee City, from which he alleged he had been discharged by one without authority. The trial court found that the appellant was discharged with the knowledge and consent of the appropriate authority of the City, to wit: the City Manager, negating any showing of a clear legal right in the appellant to secure the position he sought by mandamus.
Without a clear legal right to the relief sought by mandamus, the trial judge was. correct in refusing to issue the peremptory writ. See: State v. Cochran, Fla.1959, 114 So.2d 797; Ferris v. Board of Public Instruction of Sumter County, Fla.App.1960, 119 So.2d 389; State v. McNayr, Fla.1961, 133 So.2d 312; 21 Fla.Jur., Mandamus, § 29. No error having been made to appear, the action of the trial court is hereby affirmed.
Affirmed.